Citation Nr: 1048190	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for gluteal sarcoma.

2. Entitlement to service connection for pulmonary cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel





INTRODUCTION

The Veteran had service from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Denver, Colorado, Regional Office (RO).  An August 
2003 rating decision, in pertinent part, denied the claim of 
entitlement to service connection for gluteal sarcoma, 
characterized as liposarcoma of the right buttock as due to 
asbestos exposure.  An April 2005 rating decision confirmed the 
denial of gluteal sarcoma, and also denied the claim of 
entitlement to service connection for pulmonary cancer.  

In a June 2008 decision, the Board denied the Veteran's claims 
for entitlement to service connection for gluteal sarcoma and 
pulmonary cancer.  The Veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2010, the 
Court vacated the Board's June 2008, decision and remanded the 
matter to the Board for further proceedings.

The Veteran requested a hearing before the Board on his April 
2006 VA Form 9, and was subsequently scheduled for a September 
2006 hearing; however, the Veteran cancelled the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current gluteal sarcoma and 
pulmonary cancer are the result of exposure to asbestos during 
his service as a shipfitter onboard naval vessels during service.  
In the alternative, he contends that these disorders are either 
the result of exposure to Agent Orange herbicides and other toxic 
chemicals while serving in Subic Bay, Philippines or the result 
of radiation leaks onboard ships.  He further contends that he 
was regularly working near canisters holding Agent Orange and 
other toxic substances, many of which were simply thrown into 
Subic Bay.   

The Veteran's service personnel records indicate that he served 
in the Navy, and that his military occupational specialty was 
that of shipfitter.  The Veteran also had training as a Fireman.  
His records further indicate that he likely served in the engine 
room of three Navy ships.  Thus, the Board concedes exposure to 
asbestos in service.

Regarding exposure to ionizing radiation, the Veteran's service 
personnel records provide an indication of occupational exposure 
to ionizing radiation from August 28, 1975 to September 2, 1975.  
As such, the RO is requested to take the appropriate steps to 
develop this evidence.       

Regarding exposure to Agent Orange and toxic substances, the 
evidence includes an article submitted by the Veteran discussing 
when the U.S. left its former military base in Subic, 
Philippines, in 1991, the legacy of toxic waste and contamination 
brought about by the use, storage, and disposal of hazardous 
materials became apparent.  The Veteran's DD Form 214 
demonstrates that he served more than two years of his service 
overseas; as such, the RO is requested to take the appropriate 
steps to develop this evidence.       

VA medical records dated in December 2002 document the initial 
discovery of a soft tissue mass on the right hip that was 
suggestive of sarcoma, resulting in a diagnosis of gluteal 
sarcoma.  In February 2003, the Veteran was evaluated for 
numerous bilateral pulmonary nodules that were deemed consistent 
with metastatic disease.  In March 2003, W.H.S., M.D., the VA 
Medical Center Chief of Oncology reported that the Veteran had 
metastatic sarcoma of the gluteal region.  The pertinent 
impression at that time was liposarcoma of the right buttock with 
pulmonary metastasis.  

An October 2004 VA examination provides diagnoses of myxosarcoma 
of the right buttock with pulmonary metastasis; however, the 
examiner did not provide an opinion as to etiology.  

As the evidence demonstrates current diagnoses of gluteal sarcoma 
and pulmonary cancer, as well as exposure to asbestos in service, 
the Veteran should be afforded an opinion from an appropriate VA 
physician to determine if the current diagnoses are due to 
exposure to asbestos in service, and if confirmed by the RO, the 
physician is also requested to provide an opinion addressing 
whether the current diagnoses are either due Agent Orange or 
ionizing radiation exposure during service.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) (2010); 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to 
develop evidence of whether the Veteran was 
exposed to Agent Orange or ionizing radiation 
during service, to specifically include 
seeking information as to whether Agent 
Orange or ionizing radiation were present on 
the Naval vessels and/or in Subic Bay, 
Philippines and whether his job duties 
involved working with or near Agent Orange 
and/or ionizing radiation.  

If development efforts are unsuccessful and 
the RO determines that continued efforts 
would be futile, the RO must provide the 
Veteran with an explanation of how service 
records are maintained, why the search that 
VA undertook was reasonably exhaustive, and 
why further efforts are not justified.  

The RO should make a determination of whether 
and to what extent the Veteran was exposed to 
Agent Orange and/or ionizing radiation in 
service.  

2.  Thereafter, request an opinion from an 
appropriate VA physician to determine the 
nature and likely etiology of the Veteran's 
gluteal sarcoma and pulmonary cancer 
disabilities.  The claims file must be made 
available to the examiner for review.  The 
RO should inform the examiner whether 
Agent Orange and/or ionizing exposure in 
service has been confirmed.  The RO 
should inform the examiner that asbestos 
exposure in service has been confirmed.  
Based on review of the record, the examiner 
should answer the following questions: 

(a)  Is it at least as likely as not that 
the Veteran's gluteal sarcoma disability is 
related to any incident of service, to 
include asbestos exposure, and only if 
confirmed, to include Agent Orange and/or 
ionizing radiation exposure?

(b)  Is it at least as likely as not that 
the Veteran's pulmonary cancer disability, 
which metastasized from the gluteal, is 
related to any incident of service, to 
include asbestos exposure, and only if 
confirmed, to include Agent Orange and/or 
ionizing radiation exposure?  

A complete rationale is requested for any 
opinion expressed.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claim remains denied, the RO 
should issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


